 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-16-08297-001-PCT-GMS
10                       Plaintiff,                  ORDER
11   v.
12   Marcus BlueCloud Querta,
13                       Defendant.
14
15          The defendant appeared in court with counsel. The defendant's probable cause
16   hearing was waived and the detention hearing was submitted on the record. The Court
17   finds probable cause to believe the defendant violated the terms of his supervised release
18   as alleged in the petition. The Court further finds, pursuant to Rule 32.1(a)(6), that
19   defendant has failed to show by clear and convincing evidence that he is not a flight risk
20   or a danger.
21          IT IS HEREBY ORDERED that the defendant shall be bound over for further
22   proceedings on the petition to revoke his supervised release.
23          IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a
24   danger, pending further revocation proceedings.
25          Dated this 26th day of November, 2018.
26
27                                                              Honorable John Z. Boyle
                                                                United States Magistrate Judge
28
